219 F.2d 223
UNITED STATES of America, Plaintiff-Appellee,v.Vincent LANDERS, Defendant-Appellant.
No. 33.
Docket 23108.
United States Court of Appeals, Second Circuit.
Argued December 8, 1954.
Decided December 20, 1954.

Appeal from the United States District Court for the Southern District of New York; Vincent L. Leibell, Judge.
Defendant, Vincent Landers, appeals from a judgment on the merits for plaintiff, United States of America, in an action for damages for failure to perform a contract to purchase surplus government property.
Robert W. Sweet, Asst. U. S. Atty., New York City (J. Edward Lumbard, U. S. Atty., New York City, on the brief), for plaintiff-appellee.
Andrew J. Dritsas, New York City (Albert Barnett Klepper, New York City, on the brief), for defendant-appellant.
Before CLARK, Chief Judge, and L. HAND and MEDINA, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Leibell, 128 F.Supp. 97.